Title: To George Washington from Jacob Wray, 13 September 1792
From: Wray, Jacob
To: Washington, George



Honorable Sir
The Hermitage Ashton ManourElizabeth City County [Va.]Sepr 13th 1792

My Brother George Wrays friends (Colo. Cary Mr Miles King & others) has put him in mind of asking for the care of the light house business on Cape Henry [.] my Brother is a very sober man Active in spirits & they think he would make a good superintendt to the business, & command a good watch, & Such an amusement would pleas him to see he was of Use as long as he continues in this life[.] he has no family, & always been fond of serving the publick more then himself—therefore he would be glad to live better then he does to his own will, & pleasure (as he lives with our Family in Hampton) He has bin in no business since our revolution began, but a Deligate at Times—& continues in the County business—he has no rents nor in comes—I, believe not less then a round thousand behind hand in England but he thinks the British put him out, of ever paying that debt, therefore that does not dwell on his spirits, a Home altogether in his own way, & to be of such Use to the publick, woul[d] make him thankful & Dutiful, no doubt—I am in al duty bound to the Father of this New Empire—Honorable Sir your most obedt

Jacob Wray


I am a Theocratic under the Auspicious Saviour of the World that Quickening Spirit that is to influence the whole World all in good time.


J.W.
